 GENERAL ELECTRICCOMPANY (RIVER WORKS)603GENERAL ELECTRIC COMPANY (RIVER WORKS)andLOCAL201, INTERNATIONAL UNION OF ELECTRICAL, RADIOAND MACHINE WORKERS, CIOandPATTERN MAKERSLEAGUE OF NORTH AMERICA, LYNN ASSOCIATION (AFL).Cases Nos.1-RC-2301 and 1-R-1756. April 30, 1953.SUPPLEMENTAL DECISION AND ORDEROn September 29, 1944, the Board certified' the PatternMakers League of North America, Lynn Association (AFL),herein called the Pattern Makers League, as the representa-tive for the Employer's wood and metal patternmakers andtheir apprentices. On November 13, 1951, the Board certifiedLocal 201, International Union of Electrical, Radio and Ma-chine Workers, CIO, herein calledlUE, as the representative ofa production and maintenance unit, which inter alia, excludedwood and metal patternmakers and their apprentices.2 There-after,on December 10, 1952, the Employer filed a requestfor clarification of the status of employees making plasterpatterns for "Kirksite" dies. On January 2, 1953, the Boardissued a notice to show cause why the Board should not in-clude in the unit represented by the Pattern Makers Leagueemployeesmaking plaster patterns for "Kirksite" dies. OnJanuary 16, 1953, the IUE filed an answer in opposition to therequest of the Employer for clarification of unit. Thereupon,the Board on February 3, 1953, ordered the Regional Directorfor the First Region to hold a hearing. On February 19, 1953,pursuant to said order, a hearing was held before Leo J.Halloran, hearing officer. All parties appeared and participatedin the hearing. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the evidence adduced at said hearing and onthe entire record' in the instant cases, the Boards makes thefollowing supplemental findings:In the latter part of 1950, the wood and metal patternmakersin the Employer's pattern shop were, in addition to theirregular duties, assigned work on a new process involving theuse of plaster forms for castings for Kirksite4 dies. In Mayof the following year, this function was transferred to aseparate building known as the development shop where it wasgiven to 2 sheet metal employees who were reclassified asplaster form makers and trained during a 9-week period tobuildmodels to specifications by a series of applications ofplaster.However, a survey by the Employerin ensuingmonths revealed that while these two employees could makei Following an election held pursuant to the Board's Decision and Direction of Election inCase No. 1-R-1756, 58 NLRB 57.ZFoowing a consent election for this unit in CaseNo. 1-RC-2301.SPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with these cases to a three-member panel[Members Houston, Murdock, andStyles].4Kirksite is the trade name of the metal that is used to make castings for the dies.104 NLRB No. 88. 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDplaster patterns, they were not qualified to make other pat-terns required for Kirksite dies. Thus, whenever wood patternswere needed for these dies, the pattern shop was called uponto furnish them. As a result, in October 1952, plaster formmaking was returned to the pattern shop, and the two employeesin the development shop were restored to their former dutiesand classification of sheet metal workers in the productionand maintenance unit.Although the work of plaster form making requires arelatively short period of -training, it is apparent from theforegoing that employees engaged in such duties must, atleast to the extent that wood patterns are used for Kirksitedies, either have the skill of wood patternmakers or work inclose associationwith these craft employees. Accordingly,we find that the employees currently assigned the duties ofmaking plaster forms for Kirksite dies should be includedin the craft unit represented by the Pattern Makers League.ORDERIT IS HEREBY ORDERED that the certifications of repre-sentatives issued in the instant cases be, and they hereby are,amended to include in the wood and metal patternmakers unitand exclude from the production and maintenance unit em-ployees making plaster forms for Kirksite dies.'SThis Order is not to be construed as a recertification.THE W. H. REISNER MFG. CO., INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, and itsLOCAL 824, Petitioner. Case No. 5-RC-1187. April 30,1953SUPPLEMENTAL DECISION AND ORDERPursuant to a stipulation for certification upon consent elec -tion between the Employer and the Petitioner, an election washeld under the supervision of the Regional Director on Novem-ber 7, 1952. A tally of ballots furnished to the parties showsthat out of approximately 94 eligible voters 46 cast ballots forand 45 against the Petitioner, 3 of the ballots having beenchallenged.On November 10, 1952, the Petitioner filed objections toconduct affecting the results of the election.As the challengeswere sufficient to affect the results of the election, the RegionalDirector caused an investigation to be made concerning thechallenged ballots and the Petitioner's objections, and onDecember 30, 1952, issued his report on challenges and objec-tions.As to the 3 challenged ballots, the Regional Directorrecommended that the challenges to 2 of them be sustained andthat the challenge to the other be overruled and this ballot be104 NLRB No. 85.